           Case 1:20-cv-01731-DAD-JLT Document 6 Filed 01/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                        Case No. 1:20-cv-01731 NONE JLT

12                             Plaintiff,                   ORDER CLOSING THE ACTION

13    v.                                                    (Doc. 5)

14    SFB 2016, LLC,

15                             Defendants.

16

17            The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 5) Accordingly, the Clerk of Court is DIRECTED to assign a

19   district judge to this case for purposes of closing it and to close this action.

20

21   IT IS SO ORDERED.

22         Dated:   January 27, 2021                              /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
